Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-16, 18-21 and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gostein (2013/0181736 as cited by applicant).
Regarding claim 1, Gostein teaches a test system (Fig 2) comprising: 
power amplifier circuitry (circuitry of SMU 240, see [0073-0074]) to force voltage or current to a test channel (path for driving DUT 250 via 245); and 
one or more processing devices (220 and control circuitry of 240) configured to control the power amplifier circuitry (control detailed in [0078-0096]) to comply with a compliance curve (current limiting curves shown in Figs 5-8 described in [0078-0091] and additional limiting functions described in [0092-0096]), the compliance curve relating output of the voltage to output of the current (Figs 5-8 showing IV relationship), where according to the compliance curve maximum current output increases as an absolute value of voltage output increases (Figs 5-7 showing current and voltage both increasing. Also [0092-0094]).



regarding claim 3, Gostein teaches the test system of claim 1, further comprising a compensation loop (shown in Fig 3 with voltage and current measurement), the compensation loop comprising: a voltage sensor (391, 392) to sense the voltage on the test channel (see [0071]); a current sensor (401, 402) to sense the current on the test channel (see [0071]); and the one or more processing devices to control the power amplifier circuitry based on the voltage sensed on the test channel and the current sensed on the test channel (see [0093-0094]).

Regarding claim 4 Gostein teaches the test system of claim 3, further comprising: a current clamp (420) to limit the current on the test channel in a case that the current sensed on the test channel exceeds a predefined maximum value (see [0093] current exceeds compliance reference).

Regarding claim 5, Gostein teaches the test system of claim 1, wherein the compliance curve is based on an amount of power that an output stage of the test channel can dissipate (see [0078-0080, and 0096]).

Regarding claim 6, Gostein teaches the test system of claim I, wherein the compliance curve is a first compliance curve (Fig 5); and wherein a memory (see [0042] memory of controller 220 stores program and calibration information) stores a second compliance curve (Fig 8) or information to produce the second compliance curve relating output of the voltage to output of the current (see [0093-0096]), where according to the second compliance curve maximum current output decreases as voltage 

Regarding claim 7, Gostein teaches the test system of claim 6, wherein at least one of the first compliance curve or the second compliance curve comprises a step function (see [0047] and claim 26 where output is limited in a stepwise fashion).

Regarding claim 8, Gostein teaches the test system of claim 6, wherein the first compliance curve comprises a step function and the second compliance curve comprises a step function (see [0047] and claim 26 where output is limited in a stepwise fashion).

Regarding claim 13, Gostein teaches the test system of claim 1, wherein controlling the power amplifier circuitry to comply with the compliance curve comprises setting the current (set according to limit curve, see [0079-0083 and 0093]); and wherein setting the current is based on an amount of power that an output stage for the test channel can dissipate (see [0079-0080]), a maximum voltage (see [0083] where voltage range is min to max voltage), and the voltage that has been programmed into the test system (components selected to match parameters, see [0082-0083]).

Regarding claim 14, Gostein teaches the test system of claim 13, wherein setting the current is conditioned on the voltage that has been programmed into the test system (see [0085-0086]) being less than or equal to a difference between the maximum voltage and an overhead voltage (Fig 6 showing overhead between max voltage and VOUT).



Regarding claim 16, Gostein teaches the test system of claim 1, wherein the compliance curve is a first compliance curve (one of the curves of Figs 5-7); wherein controlling the power amplifier circuitry to comply with the first compliance curve comprises setting the current based the voltage that has been programmed into the test system (see [0082-0083]); and wherein the first compliance curve enables a test channel density that is greater than a test channel density that would be enabled by a second compliance curve (Fig 8 and [0087-0088]) according to which maximum current output decreases as voltage output increases (shown in Fig 8).

Regarding claim 18, Gostein teaches the test system of claim 1, wherein the power amplifier circuitry comprises an output stage for the test channel (HS transistors for outputting voltage shown in Fig 4) that is connected to a first reference voltage (235 HVPS+) and a second reference voltage (230 HVPS-), the first reference voltage being higher than the second reference voltage (positive and negative, see [0020]); wherein the test system further comprises a voltage sensor for sensing the voltage on the test channel (391, 392); and wherein the one or more processing devices are configured to control at least one of the first reference voltage or the second reference voltage based on the voltage on the test channel in order to control power output to the test channel (see [0093-0094]).



Regarding claim 20, Gostein teaches the system of claim 1, further comprising: memory storing the compliance curve or a function to produce the second compliance curve (see [0042] memory of controller 220 stores program and calibration information).

Regarding claim 21, Gostein teaches the system of claim 1, wherein the first compliance curve comprises a curve in which current increases with increasing voltage up to a point; and wherein, after the point, the current remains constant for a range of increasing voltage (both examples of Fig 5 show current constant for a the upper range of voltages).

Regarding claim 23, Gostein teaches a method (Fig 2-3 and [0078-0096]) comprising: 
receiving a value for a voltage as an input to a test system (variable voltage values controlled by 230 and 235 see 0019-0021]); 
selecting a compliance curve based on the voltage (curves shown in Figs 5-8, which are programmable curves per voltage see [0092-0096]), where according to the compliance curve maximum current output increases as an absolute value of voltage output increases (shown in both examples of Fig 5); 

outputting the voltage and the current to a test channel of the test system (output by transistors HS shown in Fig 4 to test channel for DUT 250 shown in Fig 2).

Regarding claim 24, Gostein teaches a test system (Fig 2) comprising: 
an output stage (output portion of Fig 4) comprising power amplifier circuitry (Transistors HS) to force voltage or current to a test channel (output of SMU 240 to DUT 250) that is part of a connection to a device under test (DUT 250); 
a current clamp (340 and 320) to limit the current on the test channel (see [0078-0096]); and 
one or more processing devices configured control the current clamp dynamically (see [0078-0080] limiting current) based on a voltage across the DUT (See [0078] controlled as a function of voltage across the device).

Regarding claim 25, Gostein teaches the test system of claim 24, wherein a power dissipation through the output stage is based on a product of a current through the DUT (see [0079-0080] dissipation reduced by limiting current) and a difference between a voltage across the output stage and a voltage across the DUT (dissipated power based on difference between 435 and 434/433 voltages (see [0073])).

Regarding claim 26, Gostein teaches the test system of claim 24, wherein controlling the current dynamically comprises controlling the limit of the current on the test channel (limiting current on test channel see [0078-0096]).



regarding claim 28, Gostein teaches the test system of claim 24, wherein the one or more processing devices are configured to control the power amplifier circuitry to comply with a compliance curve (curves shown in Figs 5-8), the compliance curve relating output of the voltage to output of the current, where according to the compliance curve maximum current output increases as an absolute value of the voltage output increases (both examples of Fig 5 also [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostein in view of Kusaka (2013/0229197).
Regarding claim 9, Gostein teaches the test system of claim 1, including one or more processing devices are configured to implement a controller to control the power amplifier circuitry (Fig 2, 200 and 220) but does not explicitly teach wherein the controller is comprising a proportional-integral-derivative controller.
Kusaka however teaches a similar test system including wherein the controller is comprising a proportional integral derivative controller (see [0126]).
. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostein.
Regarding claim 10, Gostein teaches the test system of claim 1, further comprising: a display (see [0110-0111]) and an input (see [0111]), but does not explicitly teach displaying a function based on the compliance curve to a user; and an inputting the voltage based on the function.
It would have been obvious to one of ordinary skill to modify the display and input of Gostein to view and modify the test conditions thereby creating a more robust test system that may be used for a wider range of test devices and conditions.

Regarding claim 11, Gostein teaches the test system of claim 10, wherein the function is the compliance curve (current limiting curves shown in Figs 5-8 described in [0078-0091] and additional limiting functions described in [0092-0096]).

Regarding claim 12, Gostein teaches the test system of claim 10, wherein the function is a step function that falls with bounds of the compliance curve (see [0047] and claim 26 where output is limited in a stepwise fashion).

Claims 17, 22 and 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostein in view of Valdiva Guerrero (2018/0323608).

Gostein does not explicitly teach wherein the power dissipation is based on the physical size of the transistors. 
Valdiva Guerrero however teaches a similar system including wherein the power dissipation of switching transistors is based on the physical size (see [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Gostein to include the consideration of transistor size for power dissipation to avoid damage to the switching system by properly controlling temperature through power dissipation.

Regarding claim 22 Gostein teaches the test system of claim 1, but does not explicitly teach wherein the voltage is alternating current (AC) voltage and the current is AC current.
Valdiva Guerrero however teaches a similar system including the use of a current limiting function (see [0028]) to control AC current and voltage from an output stage (see [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Gostein to include the AC current and voltage of Valdiva Guerrero to perform testing of AC loads as well thereby making a more robust testing system.

Regarding claim 29, Gostein teaches a system comprising: 
an output stage (HS transistors for outputting voltage shown in Fig 4) configured to force at least one of voltage or current to a test channel to produce a channel voltage on the test channel (Shown in Fig 2-3, output to DUT for testing), the output stage being configured to receive a supply voltage (235 
Gostein does not explicitly teach wherein the power dissipation is based on the physical size of the transistors. 
Valdiva Guerrero however teaches a similar system including wherein the power dissipation of switching transistors is based on the physical size (see [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Gostein to include the consideration of transistor size for power dissipation to avoid damage to the switching system by properly controlling temperature through power dissipation.

Regarding claim 30, Gostein in view of Valdiva Guerrero test system of claim 29, and Gostein further teaches programming the voltage regulator to change the voltage (see [0078-0079]) and Valdiva Guerrero further teaches maintaining a power dissipation less than the maximum power dissipation (see [0033] as combined in claim 29).

Regarding claim 31, Gostein in view of Valdiva Guerrero teaches the test system of claim 29, and Gostein further teaches wherein the output stage comprises power amplifier circuitry (circuitry of SMU 240, see [0073-0074]).



Regarding claim 33, Gostein in view of Valdiva Guerrero teaches the test system of claim 29, and Gostein further teaches wherein the power dissipated is proportional to a difference between the supply voltage and the channel voltage at a maximum current through the output stage (see [0073] dissipated by output transistors) and Valdiva Guerrero further teaches the power dissipation being proportional to the physical size of the transistors as combined in claim 29. 

Regarding claim 34, Gostein in view of Valdiva Guerrero teaches the test system of claim 29, and Gostein further teaches comprising: a controller (220 and 200) to control the voltage regulator based on voltage and current sensed on the test channel (see [0079-0080]).

Regarding claim 35, Gostein in view of Valdiva Guerrero teaches test system of claim 34, and Gostein further teaches wherein the controller comprises one or more processing devices (see [0110-0111]) that are dedicated to the test channel (Fig 2).

Regarding claim 36, Gostein in view of Valdiva Guerrero teaches test system of claim 29, and Gostein further teaches further comprising: a controller (200 and 220) to control the output stage based on voltage and current sensed on the test channel (see [0079-0080]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867            

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867